Petition for Writ of Mandamus Denied and Memorandum Opinion filed August
16, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed August 16, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00646-CV
____________
 
IN RE R. WAYNE JOHNSON,
 Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
August 3, 2007, relator R. Wayne Johnson, an inmate in the Texas Department of
Criminal Justice, filed a mandamus petition in this court challenging an order
of dismissal entered by respondent, the Honorable Martha Hill Jamison,
presiding judge of the 164th District Court of Harris County.[1]   

Relator
has failed to establish that he is entitled to the mandamus relief requested. 
Accordingly, we deny relator=s petition for writ of mandamus.    




 
PER
CURIAM
 
Petition Denied and Memorandum Opinion filed August
16, 2007.
Panel consists of Chief Justice Hedges, Justices
Anderson and Seymore.




[1]See Tex. Gov=t Code Ann. '
22.221 (Vernon 2004).